DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, line 6 recited “the BMS” however no prior BMS was introduced and therefore lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8, 11, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yura Corporation Co, LTD. [WO 2019/132373].
With respect to claims 1, 11, and 20, Yura discloses a vehicle [Fig. 1], comprising: a motor [motor]; a battery [500] configured to drive the motor; and a power relay assembly configured to connect the battery and the motor [Fig. 2], wherein the power relay assembly includes: a first relay connected to a positive end of a battery [220]; a second relay connected to a negative end of the battery and connected to the first relay through a direct current (DC) capacitor [210]; a first switch connected in parallel with the first relay [110]; a second switch connected in parallel with the first relay and connected in series with the first switch [120]; and a voltage control circuit configured to adjust a voltage of the first switch with a first voltage or adjust a voltage of the first switch with a second voltage lower than the magnitude of the first voltage [130/300].
With respect to claims 8 and 18, claims 1/11 recite the first voltage “or” a second voltage and since the rejection above addresses the first voltage, further limitations regarding the second voltage do not further limit the scope. 

Claim(s) 1, 8, 11, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. [US 2019/0097438].
With respect to claims 1, 11, and 20, A vehicle [title], comprising: a motor [par. 0003]; a battery configured to drive the motor [B]; and a power relay assembly configured to connect the battery and the motor [Fig. 2], wherein the power relay assembly includes: a first relay connected to a positive end of a battery [R1]; a second relay connected to a negative end of the battery [R2] and connected to the first relay through a direct current (DC) capacitor [VC]; a first switch connected in parallel with the first relay [111]; a second switch connected in parallel with the first relay and connected in series with the first switch [112]; and a voltage control circuit configured to adjust a voltage of the first switch with a first voltage or adjust a voltage of the first switch with a second voltage lower than the magnitude of the first voltage [120; par. 0047, note mosfets are controlled by adjusting voltage level of the switch to turn on/off].
With respect to claims 8 and 18, claims 1/11 recite the first voltage “or” a second voltage and since the rejection above addresses the first voltage, further limitations regarding the second voltage do not further limit the scope. 

Allowable Subject Matter
Claims 2-7, 9-10, 12-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if canceled and incorporated into their respective independent claims including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 2 and 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the voltage control circuit includes a DC / DC converter and at least two semiconductor elements and is configured to control the first switch based on the second voltage to charge the DC capacitor.”
Claims 3-7, 9-10, 13-17, and 19 depend from the claims above and are objected to for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/               Primary Examiner, Art Unit 2859